Exhibit 10.30

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page i

 

Table of Contents    Page   Article 1   

Definitions

     1    Article 2   

Establishment of Supplemental Plan

     4    Article 3   

Eligibility and Participation

     5    Article 4   

Funding and Investments

     6    Article 5   

Administration

     9    Article 6   

Amendment or Termination

     12    Article 7   

General Conditions

     15    Article 8   

DB Retirement Benefits

     18    Article 9   

DB Death Benefits

     19    Article 10   

DB Termination Benefits

     20    Article 11   

Cost-of-Living Adjustments

     21    Appendix A   

Temporary Enhancement for Certain Retiring DC Participants

   Schedule A   

Schedule of Individual Pension Agreements

  



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 1

 

Article 1 Definitions

For the purposes of the Supplemental Plan, each capitalized term shall have the
same meaning as the corresponding term under the Pension Plan, unless the
capitalized term is defined below, in which case the definition below shall take
precedence.

 

1.01 “Actuarial Equivalent Value” means a value, actuarially equivalent to the
comparator, as determined by the Company after consultation with the Actuary.
The sex of the Participant, Designated Beneficiary and/or Spouse, as applicable,
shall not be taken into account in determining the Actuarial Equivalent Value.
Unless otherwise determined by the Company, the non-registered status of the
Supplemental Plan and of the benefits payable hereunder shall also not be taken
into account in determining the Actuarial Equivalent Value.

 

1.02 “Commuted Value” means the lump sum Actuarial Equivalent Value of a
benefit, calculated using the actuarial basis currently applicable to benefits
payable under the Pension Plan.

 

1.03 “Company” means Encana Corporation and any affiliated or subsidiary company
or any partnership which is majority owned by Encana Corporation, its affiliated
and subsidiary companies, or any of them, and which is designated as a
participating company or partnership by the Company. Notwithstanding the
foregoing, where any reference in the Supplemental Plan is made to any action to
be taken, consent, approval or opinion to be given, discretion or decision to be
exercised by the Company, “Company” means Encana Corporation acting through the
Board of Directors or any person duly authorized by the Board of Directors for
the purposes of the Supplemental Plan.

 

1.04 “Fund” means the corpus, including the refundable tax remitted pursuant to
the Supplemental Plan Revenue Rules and not yet refunded, and all earnings,
appreciations or additions thereon, established for purposes of the Supplemental
Plan under the Supplemental Plan Revenue Rules pertaining to retirement
compensation arrangements and held by the Funding Agency under the Funding
Agreement.

 

1.05 “Funding Agency” means the trustee, or successor thereof, appointed by the
Company to hold the Fund pursuant to the Funding Agreement.

 

1.06 “Funding Agreement” means the agreement entered into by the Company and the
Funding Agency establishing and maintaining the Fund, and amendments thereto.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 2

 

1.07 “Maximum Pension Provisions” means the provisions of the Pension Plan which
limit the DB Pension Benefits provided under the Pension Plan to a DB
Participant to the maximum amount of pension or maximum period of accrual from
time to time permitted under the Pension Plan Revenue Rules. Notwithstanding the
foregoing, neither subsection 2.8.2(c) nor Section 2.9.2 of the Pension Plan
shall be considered to be one of the “Maximum Pension Provisions” and, for
greater certainty, the Supplemental Plan shall not hold a DB Participant
harmless from the operation of such provisions.

 

1.08 “Participant” means an Employee entitled to benefits or rights under the
Supplemental Plan, or a living former employee of the Company or of a
predecessor company who continues to be entitled to benefits under the
Supplemental Plan.

 

1.09 “Pension Plan” means the Encana Corporation Canadian Pension Plan
established with effect from January 1, 2003 including any changes, amendments
or modifications thereto which have been made or which may from time to time be
made by the Company.

 

1.10 “Pension Plan Revenue Rules” means the provisions of the Income Tax Act
(Canada), and any relevant regulations thereto, as may be amended from time to
time, pertaining to pension plans or funds registered under the Income Tax Act
(Canada) as they may be applicable to the Pension Plan

 

1.11 “Predecessor Arrangements” means the Supplemental Pension Plan for
Employees of PanCanadian Energy Corporation, all individual pension agreements
between the Company and certain current and former executives of the Company and
all unfunded pension commitments made to certain former executives of the former
Conwest Exploration Company Ltd. in effect immediately prior to January 1, 2011,
identified in Schedule A.

 

1.12 “Supplemental Plan” means this Encana Corporation Canadian Supplemental
Pension Plan established with effect from January 1, 2003, including any
changes, amendments or modifications thereto which have been made or which may
from time to time be made by the Company.

 

1.13 “Supplemental Plan Revenue Rules” means the provisions of the Income Tax
Act (Canada), and any relevant regulations thereto, as may be amended from time
to time, pertaining to retirement compensation arrangements registered under the
Income Tax Act (Canada) as they may be applicable to the Supplemental Plan



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 3

 

1.14 “Vesting Date” means the vesting date of the Participant determined in
accordance with the Pension Plan or, if applicable, an earlier vesting date
specified in the individual pension agreement between the Participant and the
Company.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 4

 

Article 2 Establishment of Supplemental Plan

 

2.01 Effective January 1, 2003, the Supplementary Retirement Benefit Plan for
Employees of Alberta Energy Company Ltd. was amended, restated and renamed as
the Encana Corporation Canadian Supplemental Pension Plan. Subject to
subsection 2.02(b), also effective January 1, 2003, the Predecessor Arrangements
were superseded and merged into the Supplemental Plan

 

2.02      (a)      Subject to subsection (b), the liabilities of all the
Predecessor Arrangements have been merged into the Supplemental Plan.      (b)
     Notwithstanding Section 2.01 and subsection (a), the Supplemental Plan
neither assumes nor continues the liability for defined contribution
entitlements under the Supplemental Pension Plan for Employees of PanCanadian
Energy Corporation settled by lump sum payments to the participants thereunder.
     (c)      For greater certainty, all other entitlements in respect of
participants who retired, died or terminated employment under the provisions of
the Predecessor Arrangements are continued under the Supplemental Plan. The
provisions of the Supplemental Plan shall not alter these continuing
entitlements except as may be provided in Articles 1 through 7.

 

2.03 Subject to Section 2.02(b), nothing in the Supplemental Plan shall have the
effect of reducing the aggregate of the benefits provided to December 31, 2002
under the Predecessor Arrangements based on actual service rendered and earnings
paid to such date, including any ancillary benefit for which the participant
thereunder had met, at such date, all the eligibility requirements under such
Predecessor Arrangements.

 

2.04 The Supplemental Plan as contained herein shall be applicable to
Participants who are Employees of the Company on or after January 1, 2011.
Benefits in respect of a Participant whose employment ceased prior to January 1,
2011 shall be determined in accordance with the terms of the Supplemental Plan
at the time of such cessation of employment except as may be specifically
provided herein.

 

2.05 The Supplemental Plan is intended to be a retirement compensation
arrangement under the Supplemental Plan Revenue Rules.

 

2.06 The Supplemental Plan is intended to be exempt from provincial and federal
pension legislation.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 5

 

Article 3 Eligibility and Participation

 

3.01 Each person entitled to benefits under the Predecessor Arrangements,
excluding the persons for which defined contribution entitlements were
previously settled as described in subsection 2.02(b), shall become a
Participant under the Supplemental Plan.

 

3.02 Each DB Participant, not otherwise a Participant in accordance with
Section 3.01, shall become a Participant if:

 

  (a) his DB Pension Benefits under the Pension Plan are limited by the Maximum
Pension Provisions; or

 

  (b) his individual pension agreement with the Company entitles him to pension
benefits in excess of his DB Pension Benefits under the Pension Plan.

 

3.03 Notwithstanding section 3.01, a DC Participant who, on December 31, 2002,
participated in the Retirement Pension Plan for Employees of PanCanadian Energy
Corporation, shall become a Participant under the Supplemental Plan if he
satisfies the conditions set forth in Appendix A. For greater certainty, a DC
Participant who does not satisfy the conditions of this Section 3.03 shall not
become a Participant.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 6

 

Article 4 Funding and Investments

 

4.01 All assets of, and contributions to, the Supplemental Plan shall be held in
the Fund and administered by the Funding Agency in accordance with the terms of
the Funding Agreement.

 

4.02 A Participant shall neither be required nor permitted to make any
contributions under the Supplemental Plan.

 

4.03 The Company shall have primary responsibility for the payment or
reimbursement of all third party costs directly attributable to the
administration of the Supplemental Plan but may direct that such costs be paid
from the Fund.

 

4.04 Effective April 1, 2015, the Company shall, in its sole and unfettered
discretion, determine the amounts to be contributed to the Fund and the timing
of any contributions to the Fund.

 

4.05 The Company shall require the Actuary to conduct an actuarial valuation in
accordance with Section 4.05 not less frequently than every three years;
provided, however, that nothing herein shall obligate the Company to make
contributions to the Fund.

 

4.06 When preparing an actuarial valuation, the Actuary shall calculate three
measures of the Supplemental Plan liabilities:

 

  (a) the hypothetical going-concern funding liabilities of the Supplemental
Plan, determined using the going-concern methods and assumptions adopted for the
most recent funding valuation of the Pension Plan, but with the assumed
investment return rate reduced by the rate of refundable tax expected to be
payable by the Fund taking into account the Fund’s investment policy;

 

  (b) the hypothetical solvency funding liabilities of the Supplemental Plan,
determined using the solvency funding methods and assumptions adopted for the
most recent funding valuation of the Pension Plan; and

 

  (c) the pension obligation of the Supplemental Plan, determined using the
best-estimate methods and assumptions adopted for corporate financial reporting
purposes with respect to the Supplemental Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 7

 

For greater certainty:

 

  (d) the Supplemental Plan benefits payable in accordance with Appendix A shall
be included in the actuarial valuation, but only in respect of DC Participants
who have already retired as of the valuation date;

 

  (e) no refundable tax adjustment shall be applied in calculating the liability
measures pursuant to subsections (b) and (c); and

 

  (f) the Company expressly reserves the right to modify or discontinue any of
the liability measures defined in subsections (a), (b) and (c) and to modify or
discontinue its funding policy in relation thereto.

 

4.07 The Company may from time to time make withdrawals from the Fund in such
amount as it may determine, provided the assets of the Fund, including the value
of any refundable tax remitted pursuant to the Supplemental Plan Revenue Rules
but not yet refunded, exceed the amount certified by the Actuary that, as of the
date of withdrawal, is sufficient to settle all accrued benefits under the
Supplemental Plan pursuant to Section 7.02.

 

4.08 The Company may direct, from time to time, that all or any of the benefits
payable under the Supplemental Plan shall be paid by some means, at its absolute
discretion, other than from the Fund. In the absence of such direction, and
provided that the assets of the Fund, including the refundable tax remitted
pursuant to the Supplemental Plan Revenue Rules and not yet refunded, are
sufficient, benefits provided hereunder shall be payable from the Fund.

 

4.09 Provided that the Supplemental Plan has not been terminated, if the assets
of the Fund, including the refundable tax remitted pursuant to the Supplemental
Plan Revenue Rules and not yet refunded, are insufficient to pay, when due, any
benefit provided hereunder, such benefit shall be payable by the Company. For
greater certainty, if the Supplemental Plan is terminated, the benefits then
accrued under the Supplemental Plan shall be determined and payable in
accordance with the provisions of Section 6.03.

 

4.10 The Company shall direct the investment of the Fund, provided, however,
that investment in Company securities is prohibited except as would be permitted
under Pension Plan Revenue Rules and Applicable Pension Laws if the Supplemental
Plan were registered thereunder.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 8

 

4.11 No person shall have any interest in, nor right to, any part of the Fund
except, and to the extent, provided in the Supplemental Plan.

 

4.12 The Company may remove the Funding Agency and upon such removal, or upon
resignation of the Funding Agency, the Company shall appoint a successor Funding
Agency.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 9

 

Article 5 Administration

 

5.01 The Company shall have the sole responsibility for, and the sole control
of, the Supplemental Plan’s operation and administration and shall have the
power and duty to take all action and make all decisions and interpretations
which shall be necessary or appropriate in order to administer and carry out the
provisions of the Supplemental Plan, including the power to make and enforce
such rules and regulations as it may deem necessary, all of which shall be
conclusive and binding on Employees, Participants, Spouses and Designated
Beneficiaries.

 

5.02 To the extent possible, the interpretation of the Supplemental Plan shall
be consistent with the interpretation of the Pension Plan.

 

5.03 If the Company receives evidence which, in its absolute discretion, is
satisfactory to it that a person entitled to receive a payment under the
Supplemental Plan is a minor or is physically or mentally incompetent, the
Company may direct the payment to any representative, trustee, guardian,
attorney or other person or persons entitled at law to receive the payment on
the person’s behalf. Such payment shall be a complete discharge of the Company’s
payment obligation under the Supplemental Plan.

 

5.04      (a)      The Company shall provide, upon a request by a Participant
entitled to benefits or rights hereunder or, following the death of such a
Participant, upon a request of the Spouse or Designated Beneficiary, a copy of
the Supplemental Plan, and any amendments thereto, within a reasonable period of
time.

 

  (b) The Company shall provide, within a reasonable period of time, an
explanation or summary of the Supplemental Plan and of any amendments to the
Supplemental Plan to all Participants entitled to benefits or rights hereunder.

 

  (c) A statement of the accrued benefits under the Supplemental Plan to or in
respect of each Participant shall be provided at the same time as the
corresponding statement of DB Pension Benefits is provided to Participants in
respect of the Pension Plan.

 

5.05 Notwithstanding any other provision of the Supplemental Plan, no amount
shall be payable to or in respect of a Participant until such Participant, the
Participant’s Spouse or Designated Beneficiary, as applicable, has provided the
Company with all information reasonably required, as determined by the Company,
to determine and pay any amounts due under the Supplemental Plan and the Pension
Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 10

 

5.06 Matters in dispute between the parties in relation to this Supplemental
Plan may be resolved by way of arbitration before an arbitration panel in
accordance with the Alberta Arbitration Act. The arbitration panel shall consist
of a single arbitrator if the parties agree upon one. If the parties do not so
agree, the arbitration panel shall consist of three arbitrators, one to be
appointed by each party and a third to be chosen by the first two named. The
decision of the arbitration panel shall be binding upon the parties and their
respective successors and assigns. The arbitration panel shall award costs in
respect of an arbitration in its sole discretion. All decisions of the
arbitration panel shall be final and shall not be subject to an appeal.

 

5.07 The Board of Directors, Board Committee or any member thereof, or any duly
authorized officer or employee of the Company shall not be liable to any person
whatsoever for anything done or omitted to be done in respect of the
administration of the Supplemental Plan, the Fund, or any matter pertaining
thereto, except where the act or omission was due to fraud, wilful misconduct or
gross negligence on the part of the person against whom a claim is made.

 

5.08 The Company shall indemnify and save harmless any director, officer or
employee of the Company whose responsibilities or duties on behalf of the
Company involve any aspect of the administration of the Supplemental Plan, the
Fund or any matter pertaining thereto, from personal liability, including all
legal costs, fees and related expenses, in respect of their respective acts or
omissions in respect of the administration of the Supplemental Plan, the Fund or
any matter pertaining thereto, except where the act or omission was due to
fraud, wilful misconduct or gross negligence on the part of the director,
officer or employee.

 

5.09 Whenever the records of the Company are used for the purposes of the
Supplemental Plan, such records shall be conclusive of the facts with which they
are concerned.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 11

 

5.10 In the absence of actual notice to the contrary, the Company shall
authorize payment in accordance with information provided to the Company by the
Participant. If there is a dispute as to whether a person is a Spouse,
Designated Beneficiary or other person entitled to payments hereunder, or where
two or more persons make conflicting claims in respect of a benefit, or where a
person makes a claim that is inconsistent with information provided by the
Participant, the Company shall take such steps or action it deems reasonable,
including without limitation, obtaining court direction and none of the Board of
Directors, the Company or any officer or employee thereof, the Supplemental Plan
or the Fund shall be held liable for any delays in payment of benefits hereunder
or for any loss or damage of any nature whatsoever as a result of any such
dispute or the Company’s steps, actions or decisions in respect of the
resolution of same.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 12

 

Article 6 Amendment or Termination

 

6.01 The Company retains the right to amend or modify or terminate the
Supplemental Plan in whole or in part, at such time and from time to time, and
in such manner and to such extent as it may deem advisable, provided that no
such amendment, modification or termination shall have the effect of reducing
any benefit accrued to the date of the amendment, modification or termination
under the Supplemental Plan by a Participant, Spouse or Designated Beneficiary
based on actual service rendered and earnings paid to the effective date of the
amendment, except as provided for in accordance with Section 6.03 in the case of
termination of the Supplemental Plan. For greater certainty, any action taken in
accordance with this Section may reduce any ancillary benefits as described in
Applicable Pension Laws and as may otherwise be provided under the Supplemental
Plan, unless the Participant affected has met all eligibility requirements under
the Pension Plan necessary to exercise the right to receive such ancillary
benefits.

 

6.02 Any amendment or termination of the Supplemental Plan shall be made by:

 

  (a) the adoption of a resolution by the Board of Directors; or

 

  (b) the execution of a certificate by an officer of the Company duly
authorized by resolution of the Board of Directors to amend or terminate the
Supplemental Plan; or

 

  (c) if so empowered by the Board of Directors, and to the extent of such
empowerment, the adoption of a resolution by a Board Committee.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 13

 

6.03 Termination Priorities

In the event the Supplemental Plan is terminated at any time, each Participant
shall be deemed to have attained his Vesting Date and the assets of the Fund
shall be allocated to provide, to the extent of said assets, the benefits then
accrued under the Supplemental Plan. Accrued benefits payable under the
Supplemental Plan shall be computed using the date the Participant ceases to
accrue Continuous Service, if the Pension Plan is terminated at the same time,
or using such other date as the Company, in its sole discretion, shall
determine. Such allocation of available assets shall be made in the following
order of priority, after providing for the expenses of terminating the
Supplemental Plan and the Fund:

 

  (a) firstly, to provide benefits to Participants, Spouses, Designated
Beneficiaries, and other persons entitled to payments under the Supplemental
Plan who are in receipt of benefits, or were entitled to receive benefits, in
respect of Continuous Service which was terminated prior to the effective date
of termination of the Supplemental Plan in accordance with this Article 6;

 

  (b) secondly, after satisfying the requirements of subsection (a) above, to
provide benefits to Participants who were eligible to retire in accordance with
the provisions of the Pension Plan as at the effective date of termination of
the Supplemental Plan in accordance with this Article 6;

 

  (c) thirdly, after satisfying the requirements of subsections (a) and (b)
above, to provide for the balance of benefits accrued by Participants in
accordance with Section 10.03 of the Supplemental Plan;

 

  (d) fourthly, in the event that any surplus remains after all benefits
referred to in subsections (a), (b) and (c) above have been provided, such
surplus shall be refunded to the Company;

 

  (e) notwithstanding subsection (d), in the event any surplus remains after all
benefits referred to in subsections (a), (b) and (c) above have been provided,
the Company may, in its sole discretion, direct that all or a portion of such
surplus be used to increase the benefits of Participants in an equitable manner
determined by the Company after consultation with the Actuary; and



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 14

 

  (f) in the event that the amount of assets remaining to provide the benefits
stipulated in any of the categories described in subsections (a), (b), and
(c) above is not adequate to provide such benefits, the amount of assets
remaining for such category shall be allocated on a prorated basis to each
Participant, Spouse, Designated Beneficiary, and other person entitled to
payments under the Supplemental Plan, who is entitled to benefits under the
category, as the case may be, based on the Commuted Value of the benefits
attributable to such Participants, Spouses, Designated Beneficiaries, and other
persons entitled to payments under the Supplemental Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 15

 

Article 7 General Conditions

 

7.01      (a)      The establishment and continuance of the Supplemental Plan
shall not be deemed to constitute a contract of employment between the Company
and any Employee or Participant and further, shall not be deemed to create any
rights between the Company and any person beyond those described and provided
herein, including, but not limited to, any right or entitlement to non-pension
retirement benefits.

 

  (b) Nothing contained herein shall be deemed to give to an Employee or
Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to terminate the employment of such
Employee at any time.

 

7.02 Notwithstanding any provision herein to the contrary, the Company may, in
its sole discretion and at any time, elect to immediately settle, in whole or in
part, the accrued benefits of any Participant, Spouse or Designated Beneficiary
under the Supplemental Plan. Settlement shall be by way of a lump sum payment to
the Participant, Spouse or Designated Beneficiary. The amount of the lump sum
payment shall be of Actuarial Equivalent Value to the benefits accrued to the
date of settlement under the Supplemental Plan by the Participant, Spouse or
Designated Beneficiary based on actual service rendered and Earnings paid to the
date of settlement. For greater certainty, such accrued benefits shall not
include any ancillary benefits as described in Applicable Pension Laws and as
may otherwise be provided under the Supplemental Plan unless the Participant
whose benefits are affected has met, or if deceased had met, all eligibility
requirements under the Pension Plan necessary to exercise the right to receive
such ancillary benefits. Any such lump sum payment shall constitute a full
discharge of the obligations of the Company, the Fund and the Supplemental Plan
related to the amount so paid.

 

7.03 All benefits to which a person is, or may become, entitled pursuant to the
Supplemental Plan are for the support and maintenance of such person and may not
in any manner, in whole or in part, be surrendered, assigned, alienated, sold,
transferred, pledged, hypothecated, encumbered or charged and, except as
otherwise required by law, shall not be subject to attachment or otherwise by,
or on behalf of, the creditors of such person.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 16

 

7.04      (a)      Notwithstanding Section 7.03, but subject to any applicable
federal or provincial law, a benefit under the Supplemental Plan may:

 

  (i) in the case of proceedings in respect of the division of matrimonial
property, be assigned, pledged, charged, encumbered or alienated to satisfy a
division of matrimonial property, pursuant to a written agreement, decree, order
or judgement of a competent tribunal; or

 

  (ii) in the case of proceedings in respect of support or maintenance, be
subject to execution, seizure or attachment in satisfaction of an order for
support or maintenance, pursuant to a decree, order or judgement of a competent
tribunal provided such execution, seizure or attachment is in respect only of
benefits in pay.

 

  (b) The Participant’s benefit entitlements shall be reduced to account for the
value of any settlement made under subsection (a).

 

7.05 When calculating the DB Pension Benefits actually payable under the Pension
Plan for the purposes of Articles 8, 9 and 10:

 

  (a) the presence of a deficit in the Pension Plan shall not be considered to
reduce the DB Pension Benefits actually payable and the Supplemental Plan shall
not hold Participants harmless from such a deficit; and

 

  (b) the distribution to Participants of a surplus in the Pension Plan shall be
considered to be part of the DB Pension Benefits payable and may, in the
Company’s sole discretion, reduce the Supplemental Plan benefits otherwise
payable, on an Actuarial Equivalent Value basis.

 

7.06 In the Supplemental Plan, references to the masculine include the feminine
and vice versa; references to the singular include the plural and vice versa, as
the context requires; and references to a subsection, Section, Article or
Appendix mean a subsection, Section, Article or Appendix of the Supplemental
Plan.

 

7.07 If a Participant and his Spouse or Designated Beneficiary die at the same
time or in circumstances rendering it uncertain which of them survived the
other, the Participant shall be deemed, for the purposes of the Supplemental
Plan, to have survived the Spouse or Designated Beneficiary.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 17

 

7.08 All amounts payable under the Supplemental Plan are stated and shall be
paid in the lawful currency of Canada. If an amount of benefit or earnings
entering into the computation of any benefit or contribution hereunder is
expressed in a currency other than that of Canada, such amount shall be
converted to Canadian currency prior to such computation based upon exchange
rates established by the Company.

 

7.09 Headings wherever used herein are for reference purposes only, and do not
limit or extend the meaning of any of the Supplemental Plan’s provisions.

 

7.10 All amounts payable under the Supplemental Plan shall be subject to such
deductions and withholdings as may be required by law, including tax
withholdings.

 

7.11 Each provision of the Supplemental Plan or part thereof is distinct and
severable, and if any provision of the Supplemental Plan or part thereof is
determined to be void or unenforceable in whole or in part, such determination
shall not affect the validity or enforcement of any other provision or part
thereof.

 

7.12 This document, as it may be amended from time to time, constitutes the
Supplemental Plan. No statement in any other document or communication shall
create or confer any right or obligation other than as set out in this document
nor may any such document or communication be used or relied upon to interpret
or vary any terms or provisions of the Supplemental Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 18

 

Article 8 DB Retirement Benefits

 

8.01 Subject to Section 7.02, on each date that a DB Participant, his Spouse or
Designated Beneficiary, or any person claiming through any of them, as the case
may be, (the “Payee”) receives a payment of DB Pension Benefits under the
Pension Plan, the Company shall also make a payment to the Payee equal to the
amount, if any, by which:

 

  (a) the amount of DB Pension Benefits on that date that would be payable under
the Pension Plan to the Payee, calculated without application of the Maximum
Pension Provisions, and taking into account the terms of any individual pension
agreement between the DB Participant and the Company;

exceeds:

 

  (b) the amount of DB Pension Benefits on that date actually payable to the
Payee under the Pension Plan, taking into account the Maximum Pension
Provisions.

 

8.02 Benefits payable under Predecessor Arrangements in respect of Participants
who retired, died or terminated employment with the Company or a predecessor
thereto prior to January 1, 2003 shall continue to be paid on the same terms as
provided in the Predecessor Arrangements, except that such benefits shall be
paid from the Fund.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 19

 

Article 9 DB Death Benefits

 

9.01 Subject to Section 7.02, the death benefit payable under the Supplemental
Plan, if any, on the death of a DB Participant prior to his actual retirement
date shall be the lump sum amount by which:

 

  (a) the Commuted Value of the DB Pension Benefits that would be payable on
death under the Pension Plan calculated without application of the Maximum
Pension Provisions, and taking into account the terms of any individual pension
agreement between the DB Participant and the Company;

exceeds:

 

  (b) the Commuted Value of the DB Pension Benefits actually payable on death
under the Pension Plan, taking into account the Maximum Pension Provisions.

 

9.02 The death benefit payable under Section 9.01 shall be payable to the same
person who receives the death benefit actually payable under the Pension Plan.

 

9.03 The death benefit payable under the Predecessor Arrangements, if any, shall
be as stated in the Predecessor Arrangements.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 20

 

Article 10 DB Termination Benefits

 

10.01 A DB Participant who terminates employment with the Company for any reason
other than death or retirement prior to his Vesting Date shall not be entitled
to any benefits under the Supplemental Plan.

 

10.02 A DB Participant who terminates employment with the Company for any reason
other than death or retirement after his Vesting Date and elects to receive
deferred DB Pension Benefits under the Pension Plan shall be entitled to
benefits under Article 8.

 

10.03 A DB Participant who terminates employment with the Company for any reason
other than death or retirement after his Vesting Date and elects to transfer the
Commuted Value of his deferred DB Pension Benefits that would be payable under
the Pension Plan shall be entitled to a lump sum payment equal to the amount, if
any, by which:

 

  (a) the Commuted Value of the deferred DB Pension Benefits that would be
payable under the Pension Plan to the DB Participant at his termination date,
calculated without application of the Maximum Pension Provisions, and taking
into account the terms of any individual pension agreement between the DB
Participant and the Company;

exceeds:

 

  (b) the Commuted Value of the DB Pension Benefits actually payable under the
Pension Plan, taking into account the Maximum Pension Provisions.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

   Page 21

 

Article 11 Cost-of-Living Adjustments

 

11.01 The Company may, at its sole discretion, from time to time increase the
amount of any retirement income benefit payable to or in respect of a DB
Participant under the Supplemental Plan.

 

11.02 Any ad hoc adjustment made in accordance with Section 11.01 shall be
payable in the same form as the basic benefit payable under the Supplemental
Plan.

 

11.03 Notwithstanding any other provision of the Supplemental Plan, the Company
may, at its sole discretion, from time to time offset from the amount of the
retirement income benefit otherwise payable hereunder, or from any ad hoc
adjustment granted under Section 11.01, the amount of any ad hoc adjustment or
other benefit improvements provided to the DB Participant from time to time
under the Pension Plan following the commencement of retirement income under the
Pension Plan.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

  

Appendix A

Page A-1

 

TEMPORARY ENHANCEMENT FOR CERTAIN RETIRING DC PARTICIPANTS

 

1. Definition and Application

 

  (a) In this Appendix A, the following terms shall, unless the context clearly
indicates otherwise, have the following meanings:

 

  (i) “Enhanced Supplemental DC Benefit” means the supplemental pension benefit
determined in accordance with subsection 2 of this Appendix A.

 

  (ii) “PEC Plan” means the Retirement Pension Plan for Employees of PanCanadian
Energy Corporation.

 

  (iii) “Transitional DC Participant” means a DC Participant who:

 

  (A) participated in the PEC Plan on December 31, 2002;

 

  (B) has attained age 55 but not age 60 prior to May 31, 2006; and

 

  (C) retires under Article 3.5 of the Pension Plan.

 

  (b) This Appendix A shall apply only to a Transitional DC Participant.

 

2. Enhanced Supplemental DC Benefits

A Transitional DC Participant shall be entitled to receive an Enhanced
Supplemental DC Benefit equal to:

 

(a)    (i)    10%, if the DC Participant has completed 25 or more years of
relevant service, as defined under the PEC Plan, as at the date of his
retirement; or    (ii)    8%, otherwise.

times

 

  (b) the Transitional DC Participant’s annual rate of Earnings at the date of
his retirement;

times

 

  (c) the lesser of:

 

  (i) 60 minus the age in years and months of such Transitional DC Participant
at the date of his retirement; and

 

  (ii) the number of years and months from the date of his retirement until
May 31, 2006, inclusive.



--------------------------------------------------------------------------------

Encana Corporation Canadian Supplemental Pension Plan

Amended and Restated effective April 1, 2015

  

Appendix A

Page A-2

 

3. Payment of Enhanced Supplemental DC Benefits

 

  (a) Upon the retirement of a Transitional DC Participant under the Pension
Plan, the Transitional DC Participant’s Enhanced Supplemental DC Benefit shall
be paid to him in equal monthly instalments commencing on the last day of the
month in which retirement occurs or is deemed to occur under the Pension Plan.
The number of instalments made shall be 60, or such lesser number as the
Transitional DC Participant may request and the Company may approve. The monthly
payments shall be calculated so as to be of Actuarial Equivalent Value to the
Enhanced Supplemental DC Benefit as of the first day of the month coincident
with or next following the date upon which the retirement occurs or is deemed to
occur under the Pension Plan.

 

  (b) If a Transitional DC Participant dies after the distribution of his
Enhanced Supplemental DC Benefit has commenced, his Spouse or Designated
Beneficiary, as applicable, shall be entitled to receive in a lump sum the
Actuarial Equivalent Value of the remaining instalments, determined using the
same discount rate as was used to determine the original instalment amounts.